Citation Nr: 1220237	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to June 1946.  He died in February 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the cause of the Veteran's death.

The appellant requested a hearing in her February 2011 VA Form 9.  However, she subsequently withdrew that request in correspondence dated March 2011.  Therefore, the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) made clear that 38 U.S.C.A § 5103A(d) does not apply to Dependency and Indemnity Compensation (DIC) claims.  Rather, § 5103A(a) applies.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

In this case, the certificate of death reflects that the Veteran died at the age of 83 in February 2006.  The immediate cause of death was cardiogenic shock, due to acute myocardial infarct.  Parkinson's disease was listed as a significant condition that contributed to death but was not related to the underlying cause of death.  At the time of his death, the Veteran was service-connected for malaria, rated as 0 percent disabling.  The appellant contends that the Veteran had a heart condition that was incurred in service, or alternatively, that the Veteran's service-connected malaria contributed to his death.  A VA opinion was requested in a December 2011 statement from the appellant's representative to determine the relationship between the Veteran's service-connected malaria and the underlying cause of the Veteran's death.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to a heart condition or Parkinson's disease.  An additional examination from 1951 also reflects no relevant abnormalities.  Therefore, there is no reasonable possibility that an opinion as to whether the Veteran's cardiogenic shock and acute myocardial infarct were related to service would aid in substantiating the claim.

However, in light of the Federal Circuit's ruling in Wood, the Board finds that an opinion is necessary to determine whether the Veteran's service-connected malaria caused or materially contributed to his death.

Moreover, there are no recent treatment records contained within the claims file.  The Veteran's death certificate indicates that he died at MidMichigan Medical Center in Midland, Michigan, in February 2006.  Records from this period could be probative in determining the etiology of the Veteran's cause of death.  Therefore, on remand, the appellant should again be informed that she may submit these records in support of her claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request that the appellant submit terminal records of the Veteran from the MidMichigan Medical Center for 2006 which relate to the Veteran's death.

2.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner.  After review of the claims folder, including this remand, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected malaria contributed substantially or materially to his cause of death, or aided or lent assistance to the production of death.

A complete rationale for any opinion expressed should be provided. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



